                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


NICK M. VERGOS,                             :

       Plaintiff,                           :

vs.                                         :       CA 18-0300-MU

ANDREW M. SAUL,                             :
Commissioner of Social Security,
                                            :
       Defendant.


                         MEMORANDUM OPINION AND ORDER

       This cause is before the Court, pursuant to 28 U.S.C. § 636(c) and Rule 54(d)(2)(A)

of the Federal Rules of Civil Procedure, on Plaintiff’s motion for an award of attorney’s

fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. 24.) Upon

consideration of all pertinent materials contained in this file, it is determined that Plaintiff

should receive a reasonable attorney’s fee in the amount of $1,489.58 under the EAJA

for legal services rendered by his attorney in this Court, see Astrue v. Ratliff, 560 U.S.

586, 592 & 593, 130 S.Ct. 2521, 2526 & 2526-2527, 177 L.Ed.2d 91 (2010) (“Ratliff []

asserts that subsection (d)(1)(A)’s use of the verb ‘award’ renders § 2412(d) fees payable

directly to a prevailing party’s attorney[.] . . . We disagree. . . . The plain meaning of the

word ‘award’ in subsection (d)(1)(A) is [] that the court shall ‘give or assign by . . . judicial

determination’ to the ‘prevailing party’ (here, Ratliff’s client Kills Ree) attorney’s fees in

the amount sought and substantiated under, inter alia, subsection (d)(1)(B). . . . The fact

that the statute awards to the prevailing party fees in which her attorney may have a
beneficial interest or a contractual right does not establish that the statute ‘awards’ the

fees directly to the attorney. For the reasons we have explained, the statute’s plain text

does the opposite-it ‘awards’ the fees to the litigant[.]”); Brown v. Astrue, 271 Fed.Appx.

741, 743 (10th Cir. Mar. 27, 2008) (“The district court correctly held that Mr. Brown’s

assignment of his right in the fees award to counsel does not overcome the clear EAJA

mandate that the award is to him as the prevailing party, and the fees belong to him.

Thus, the district court correctly declined to award the fees directly to counsel.”),1 and

court costs of $400.00, for a total EAJA award of $1,889.58.2

                                      FINDINGS OF FACT

       On June 10, 2019, this Court entered a Rule 58 judgment reversing and remanding

this cause to the Commissioner of Social Security pursuant to sentence four of 42 U.S.C.

§ 405(g) for further proceedings. (Doc. 23; see also Doc. 22.) The motion for an award of

attorney’s fees under the EAJA was filed on August 2, 2019 (Doc. 24), only fifty-three (53)

days after entry of final judgment (compare id. with Doc. 23). In his motion, Plaintiff

requests attorney’s fees in the amount of $1,489.58 to compensate his attorney for the

time (7.5 hours) spent representing him before this Court as of the date of the filing of the

fee application (see Doc. 24, Time Itemization). The Defendant did not file a response to



       1
               As explained above, the attorney fees awarded herein are awarded to the Plaintiff.
However, following entry of this fee award, the government certainly can evaluate the propriety of
directing payment to Ms. Butts should the circumstances so warrant. See Ratliff, supra, 560 U.S.
at 597, 130 S.Ct. at 2529 (“[T]he Government has since continued the direct payment practice
only in cases where ‘the plaintiff does not owe a debt to the government and assigns the right to
receive fees to the attorney.’”).
       2
                 Any appeal taken from this memorandum opinion and order and judgment shall be
made to the Eleventh Circuit Court of Appeals. (See Doc. 19 (“An appeal from a judgment entered
by a magistrate judge shall be taken directly to the United States court of appeals for this judicial
circuit in the same manner as an appeal from any other judgment of this district court.”)).


                                                 2
the motion (see Docket Sheet) even though he was extended the opportunity to do so

(see Doc. 26).

                                 CONCLUSIONS OF LAW

       The Equal Access to Justice Act requires a district court to “award to a prevailing

party . . . fees and other expenses . . . incurred by that party in any civil action . . .,

including proceedings for judicial review of agency action, brought by or against the

United States . . ., unless the court finds that the position of the United States was

substantially justified or that special circumstances make an award unjust.” 28 U.S.C.

§ 2412(d)(1)(A). It is imminently clear in this case that Plaintiff is a prevailing party under

the EAJA3 and that the position of the United States in this case was not substantially

justified, as the Defendant, having filed no response to the motion, does not argue to the

contrary.

       The EAJA requires a prevailing party to file an application for attorney’s fees within

thirty (30) days of final judgment in the action. 28 U.S.C. § 2412(d)(1)(B). The thirty-day

clock did not begin to run in this case until this Court’s reversal and remand order of June

10, 2019 became final, which occurred at the end of the sixty (60) days for appeal

provided under Rule 4(a)(1) of the Federal Rules of Appellate Procedure, see Shalala v.

Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 2632, 125 L.Ed.2d 239 (1993), that is,

August 9, 2019. The motion filed in this case (Doc. 24), bearing a date of August 2, 2019,

is premature (by 7 days) yet no less timely. See Myers v. Sullivan, 916 F.2d 659, 678-

679 n.20 (11th Cir. 1990).



       3
               “[A] party who wins a sentence-four remand order is a prevailing party.” Shalala
v. Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 2632, 125 L.Ed.2d 239 (1993).


                                              3
       .

       The EAJA, like 42 U.S.C. § 1988, is a fee-shifting statute. The Supreme Court has

indicated that “‘the most useful starting point for determining the amount of a reasonable

fee is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.’” Watford v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985)

(EAJA), quoting Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1939, 76

L.Ed.2d 40 (1983) (§ 1988); see Jean v. Nelson, 863 F.2d 759, 772-773 (11th Cir. 1988)

(discussing the reasonableness of the hours expended in the context of contentions by

the government that the fee requests were not supported by sufficient documentation and

often involved a duplication of effort), aff'd sub nom. Commissioner, I.N.S. v. Jean, 496

U.S. 154, 110 S.Ct. 2316, 110 L.Ed.2d 134 (1990).

       This calculation provides an objective basis on which to make an initial
       estimate of the value of a lawyer’s services. The party seeking an award of
       fees should submit evidence supporting the hours worked and the rates
       claimed. Where the documentation of hours is inadequate, the district court
       may reduce the award accordingly. The district court also should exclude
       from this initial fee calculation hours that were not “reasonably expended.”
       . . . Cases may be overstaffed, and the skill and experience of lawyers vary
       widely. Counsel for the prevailing party should make a good faith effort to
       exclude from a fee request hours that are excessive, redundant, or
       otherwise unnecessary, just as a lawyer in private practice ethically is
       obligated to exclude such hours from his fee submission. “In the private
       sector, ‘billing judgment’ is an important component in fee setting. It is no
       less important here. Hours that are not properly billed to one’s client also
       are not properly billed to one’s adversary pursuant to statutory authority.”

Hensley, supra, 461 U.S. at 433-434, 103 S.Ct. at 1939-1940 (emphasis in original;

citations omitted); see also id., at 437, 103 S.Ct. at 1941 (“[T]he fee applicant bears the

burden of establishing entitlement to an award and documenting the appropriate hours

expended and hourly rates.”); ACLU of Georgia v. Barnes, 168 F.3d 423, 428 (11th Cir.

1999) (“If fee applicants do not exercise billing judgment, courts are obligated to do it for

                                             4
them, to cut the amount of hours for which payment is sought, pruning out those that are

‘excessive, redundant, or otherwise unnecessary.’ Courts are not authorized to be

generous with the money of others, and it is as much the duty of courts to see that

excessive fees and expenses are not awarded as it is to see that an adequate amount is

awarded.”); Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292, 1301

(11th Cir. 1988) (“Excluding excessive or otherwise unnecessary hours under the rubric

of ‘billing judgment’ means that a lawyer may not be compensated for hours spent on

activities for which he would not bill a client of means who was seriously intent on

vindicating similar rights, recognizing that in the private sector the economically rational

person engages in some cost benefit analysis.”).

       In Norman, supra, the Eleventh Circuit indicated that “the measure of reasonable

hours is determined by the profession’s judgment of the time that may be conscionably

billed and not the least time in which it might theoretically have been done.” 836 F.2d at

1306. The undersigned notes, again, that the Defendant did not file a response to

Plaintiff’s EAJA motion (see Docket Sheet) and, upon an independent review of the time

itemization submitted by Plaintiff’s counsel, the Court finds that Plaintiff’s counsel

reasonably spent 7.5 hours on legal tasks in this case.

       With respect to a determination of the hourly rate to apply in a given EAJA case,

for services performed by attorneys, the express language of the Act, as amended by the

Contract with America Advancement Act of 1996, provides in pertinent part as follows:

       The amount of fees awarded under this subsection shall be based upon
       prevailing market rates for the kind and quality of the services furnished,
       except that . . . attorney fees shall not be awarded in excess of $125.00 per
       hour unless the court determines that an increase in the cost of living or a
       special factor, such as the limited availability of qualified attorneys for the
       proceedings involved, justifies a higher fee.

                                             5
28 U.S.C. § 2412(d)(2)(A) (Cum.Supp. 1997).

       In Meyer v. Sullivan, 958 F.2d 1029 (1992), the Eleventh Circuit determined that

the EAJA establishes a two-step analysis for determining the appropriate hourly rate to

be applied in calculating attorney's fees under the Act.

       The first step in the analysis, . . . is to determine the market rate for “similar
       services [provided] by lawyers of reasonably comparable skills, experience,
       and reputation.” . . . The second step, which is needed only if the market
       rate is greater than $[125] per hour, is to determine whether the court should
       adjust the hourly fee upward from $[125] to take into account an increase in
       the cost of living, or a special factor.

Id. at 1033-1034 (citations and footnote omitted).

       For years, the prevailing market rate in the Southern District of Alabama was

$125.00 per hour. See, e.g., Willits v. Massanari, CA 00-0530-RV-C; Boggs v. Massanari,

00-0408-P-C; Boone v. Apfel, CA 99-0965-CB-L. However, this Court has adjusted that

rate to account for the increase in the cost of living. Lucy v. Barnhart, CA 06-0147-C, Doc.

32. More specifically, the Court has adopted the following formula to be used in calculating

all future awards of attorney’s fees under the EAJA: “‘($125/hour) x (CPI-U Annual

Average “All Items Index”, South Urban, for month and year of temporal midpoint )/ 152.4,

where 152.4 equals the CPI-U of March 1996, the month and year in which the $125 cap

was enacted.’” (Id. at 11, quoting Doc. 31, at 2)

       The temporal midpoint in this case was December 22, 2018, the complaint being

prepared and filed on July 5, 2018 (compare Doc. 24, Time Itemization with Doc. 1), and

the Court having entered its order and judgment on June 10, 2019 (Docs. 22-23). The

CPI-U for December of 2018 was 242.150. Plugging the relevant numbers into the




                                               6
foregoing formula renders the following equation: $125x242.150/152.4. Completion of

this equation renders an hourly rate of $198.61.

       In consideration of the foregoing, the Plaintiff is to be awarded an attorney’s fee in

the amount of $1,489.58 under the EAJA for the 7.5 hours his attorney spent performing

work traditionally performed by attorneys in social security cases.

       Plaintiff also seeks reimbursement for the $400.00 filing fee paid on his behalf.

(Doc. 24, at 2.) It is clear that court costs are compensable under the Equal Access to

Justice Act, Davis v. Apfel, 2000 WL 1658575, *4 (M.D. Fla. Aug. 14, 2000) (“The EAJA

also authorizes the award of ‘costs’ and ‘expenses.’ 28 U.S.C. § 2412(a)(1) & (d)(1)(A).

It is undisputed that Davis incurred $150.00 in costs in the form of the filing fee. She is

entitled to recover this amount.”); see also Huitt v. Apfel, 2000 WL 726914, *3 (S.D. Ala.

May 25, 2000) (“[P]laintiff is entitled to court costs of $150.00[.]”), and, therefore, Plaintiff

is entitled to recover the $400.00 filing fee paid in this case. The filing fee portion of the

EAJA award is to be reimbursed from the Judgment Fund administered by the United

States Department of Treasury. See Reeves v. Barnhart, 473 F.Supp.2d 1173, 1174

(M.D. Ala. 2007) (“The Commissioner proposed Plaintiff be compensated for the filing fee

from the Judgment Fund administered by the United States Treasury Department. [] The

court ordered that fees be paid to Plaintiff as recommended by the Commissioner.”), aff’d

sub nom. Reeves v. Astrue, 526 F.3d 732 (11th Cir.), cert. denied, 555 U.S. 1072, 129

S.Ct. 724, 172 L.Ed.2d 730 (2008).




                                               7
                                   CONCLUSION

      The Court ORDERS that Plaintiff be awarded attorney’s fees in the amount of

$1,489.58 under the Equal Access to Justice Act, representing compensation for 7.5

hours of service by Ann Winslow Butts, Esquire, at the cost-of-living-adjusted rate of

$198.61, and court costs of $400.00; the total EAJA award due and owing Plaintiff is

$1,889.58.

      DONE and ORDERED this the 23rd day of August, 2019.

                                       s/P. Bradley Murray
                                       UNITED STATES MAGISTRATE JUDGE




                                          8
